DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 10 December 2021 in response to the Office Action of 02 October 2021 are acknowledged and have been entered. Claims 1-5, 7-26, and 28-35 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments.  This action is FINAL.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 151 KB; however the sequence listing has the size of the file as 154,047 bytes.  Correction is needed.

Withdrawn - Claim Rejections - 35 USC § 112

The rejection of claims 1-6, 8-26, and 28-35 under 35 U.S.C. 112(b) is withdrawn in view of applicants’ arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 14-16, 23-26, 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frisch (US 20170226533A1, claiming priority to US provisional patent application no. 62/036,652, filed 08/13/2014). This rejection is maintained.
Regarding claims 1, 5, 23, and 29, Frisch teaches methods of genetic targeting in non-conventional yeast [abstract].  Frisch teaches that the term yeast refers to fungal species [0046].  Frisch teaches a method for modifying a target site on a chromosome in a non-conventional yeast, comprising providing to a non-conventional yeast a first recombinant DNA construct comprising a DNA sequence encoding a Cas endonuclease, and a second recombinant DNA construct comprising a DNA sequence encoding a ribozyme-RNA component fusion molecule, wherein said ribozyme-RNA component fusion molecule and Cas9 endonuclease can form a RNA-guided endonuclease (RGEN) that introduces a single or double-strand break at said target site (step (a)) [0016]. Frisch teaches that an example of an RGEN herein is a complex of a Cas9 protein with a guide RNA [abstract]. Frisch teaches that non-conventional yeast can be yeast that favor NHEJ DNA repair processes (i.e., modification of the DNA sequences not caused by homologous recombination (HR) between a donor DNA and the genome) over repair processes mediated by HR [0122].  Frisch teaches that the method of expressing RNA components, such as gRNA in eukaryotic cells, for performing Cas9-mediated DNA targeting has been to use RNA polymerase III (Pol III) promoters, which allows for transcription of RNA with precisely defined, unmodified, 5'- and 3'-ends which has been successfully applied in cells of Trichoderma (a filamentous fungal cell) [0009].  Frisch teaches that the polynucleotide sequences can exist transiently (i.e., not integrated into the genome) or stably (i.e., integrated into the genome) in a yeast cell herein [0180].  Frisch teaches identifying cells that has a modification at said target [0005, 0277]. Frisch teaches screenable markers that can render a yeast resistant to a selective agent or selective environment [0196].  Frisch teaches screening for unstable transformants by culturing on complete minimal plates lacking uracil, lacking arginine, and supplemented with canavanine (CM+can) [0260-0261; 0281-0285] as these transformants were transiently transformed with DNA constructs encoding the Cas i.e., identifying cells with the modification) [Example 3, 0259-0262]; thereby teaching identifying by culturing under conditions to screen for unstable transformants and identifying at least one fungal cell from the unstable transformants that has a modification of the DNA sequence at the target site [Example 3, 0259-0262; 0281-0285]. Frisch teaches that selectable markers are auxotrophic markers and antibiotic resistant markers. [0196]. Frisch teaches that the markers can be used for marker recycling which comprises (i) transforming a yeast with a marker and heterologous DNA sequence and (ii) selecting a transformed yeast comprising the marker and the heterologous DNA sequence (where marker selectable yeast typically have a higher chance of containing the heterologous DNA sequence), i.e., having a mutation not caused by HR between a donor DNA and a genome of the cell [0197].
Regarding claim 2, Frisch teaches gene targeting may be the specific introduction of an indel (insertion or deletion) of DNA [0070].
Regarding claim 3 and 4, Frisch teaches the constructs or vectors comprising a DNA polynucleotide described herein for expressing RGEN components may be introduced into a non-conventional yeast cell by any standard technique, including transformation [0192].
Regarding claim 7-8, Frisch teaches a Streptococcus Cas9 endonuclease [0013].
Regarding claim 9, Frisch teaches SEQ ID NO: 11 which is 100% identical to SEQ ID NO: 1 of the current claims [0318].
Regarding claim 10 and 11. Frisch teaches introducing Cas9 and sgRNA expression cassettes into yeast cells [0251].
Regarding claim 14, Frisch teaches codon-optimized Cas9 gene for expression in yeast cells [0250].
Regarding claim 15, Frisch teaches SEQ ID NO: 9 which is 81% identical to 99% of SEQ ID NO: 8 of the current claims [0318].
Regarding claim 16, Frisch teaches a Cas endonuclease is operably linked to a nuclear localization signal [Fig. 2A].
Regarding claim 24, Frisch teaches the target site located in the coding region of a gene [0249].
Regarding claim 25 and 26, Frisch teaches the DNA polynucleotide sequence, including a nucleotide sequence encoding a Cas protein and a sequence for expressing an RNA component, can exist stably (i.e., integrated into the genome) in a yeast cell [0180].  Frisch teaches that a DNA polynucleotide for expressing a Cas protein can be stable and the DNA polynucleotide for expressing an RNA component (i.e., gRNA) can be transient (or vice versa) [180].  Frisch teaches that there first exist a stable cell that expresses a Cas protein or a gRNA (a parental cell) and they the other polynucleotide is transiently introduced into the stably expressing cell [0180]. 
Regarding claim 28, Frisch teaches the targeting method can be performed without providing a donor DNA polynucleotide [0193].
Regarding claim 30, the teaching of Frisch are discussed above as applied to claims 1, 9, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch as applied to claim 1-5, 7-11, 14-16, 23-26, 28-30, and further in view of Ryan (US 20170088845 A1, claiming priority to US provisional patent application no. 61/953,600, filed 03/14/2014).  This rejection is maintained.
The teachings of Frisch are discussed above as applied to claim 1-5, 7-11, 14-16, 23-26, 28-30, and similarly apply to claims 17 and 22.  
Regarding claim 17 and 22, Frisch does not teach that the filamentous fungal cell is a Eumycotina or Pezizomycotina fungal cell or that the expression cassette for the guide RNA Euascomycete or Pezizomycete.
Ryan teaches fungal cells containing expression vectors containing a nucleic acid encoding a CRISPR -Cas9 single guide RNA, as well as ribonucleic acids encoded thereby as well as methods of fungal genome engineering through use of an expression vector described herein [abstract].  Ryan teaches wherein the fungal cell is a yeast cell, and the term "yeast cell" refers to any fungal cell within the phyla Ascomycota [0069], of which Pezizomycetes is a class.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Frisch where the filamentous fungal cell is a Pezizomycotina fungal cell or wherein the expression cassette for the guide RNA comprises a RNA polymerase Ill dependent promoter functional in a Euascomycete or Pezizomycete. This modification would amount to a simple substitution of one yeast cell for another giving Ryan’s disclosure that Ascomycota can undergo fungal genome engineering with CRISPR -Cas9 single guide RNA.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 20170226533A1, provisionally filed 08/13/2014) as applied to claim 1-5, 7-11, 14-16, 23-26, 28-30, and further in view of Kim (Kim et al. Genome Res. 2014 24: 1012-1019). This rejection is maintained.
The teachings of Frisch are discussed above as applied to claim 1-5, 7-11, 14-16, 23-26, 28-30, and similarly apply to claims 12 and 13.  
Frisch does not teach introducing a Cas endonuclease protein or a guide RNA, as a ribonucleoprotein, into the fungal cells.
Kim teaches delivering purified recombinant Cas9 protein and guide RNA into cells as ribonucleoproteins (RNPs) [abstract].  Kim teaches that RNPs induce site-specific mutations at frequencies of up to 79%, while reducing off-target mutations associated with plasmid transfection [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Frisch wherein a Cas endonuclease protein and a guide RNA are introduced into the fungal cells as a RNP as taught by Kim. This modification would amount to a simple substitution, i.e., an alternative way of providing the gRNAs and Cas9 molecules to the cell and one of ordinary skill would be motivated the make the modification for the advantage of reducing off-target mutations.

Response to Arguments
Regarding the 102 rejection, applicants argue that Frisch does not disclose a method for modifying the DNA sequence at a target site in the genome of a filamentous fungal cell.  Applicant’s arguments have been considered and found unpersuasive.  Paragraphs [090-091] of applicant’s specification teaches suitable filamentous fungal species.  Frisch teaches several of those species [0122] including Acremonium, Aspergillus, Chrysosporium, Fusarium, Myceliophthora, Neurospora, Penicillium, and Trichoderma.

Regarding the 103 rejection, applicants argue that Ryan teaches away from the claimed invention and that a skilled artisan would not use a ribozyme-single guide RNA complex to try to modify a fungal strains given the high efficiencies of genome modification when using such a ribozyme-sgRNA as taught by Ryan.  Applicant’s arguments have been considered and found unpersuasive. Ryan’s teaching does not negate the fact that Frisch teaches modifying 
Applicants argue that “None of the cited prior art documents (alone or in combination) contain any teaching that the use of CRISPR/Cas technology to introduce cut sites in the genome of filamentous fungal cells would be associated with the insertion of vector DNA at the cut site, let alone any teaching that screening for unstable transformants could be used to identify those cells that do not contain these insertions.” Applicant’s arguments have been considered and found unpersuasive because Frisch teaches introduction of a Cas9/guide into [0074, 0016] in to the cell to introduce cuts in the cell’s genome [0139].  Frisch teaches a method for modifying the DNA sequence at a target site in the genome of a filamentous fungal cell and teaches that screening for unstable transformants using selective medium can be used to identify yeast and filamentous fungi with modifications [0260, 277, claim 12].  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that there is no teaching or suggestion in Kim to overcome the deficiencies of Frisch.  Kim was introduced to render it obvious to use a ribonucleoproteins (RNPs) containing purified recombinant Cas9 proteins and guide RNAs as an alternative way of providing these components to the cell instead of providing the cells with nucleic acids encoding these components.  Therefore the teachings of Kim were not provided to overcome the deficiencies of Frisch since Frisch actually teaches the use of CRISPR/Cas technology to introduce cut sites in the genome of filamentous fungal cells and screening for unstable transformants as discussed in the rejection above.
Allowable Subject Matter
Claims 18-21 and 31-35 have been found free of the art because a promoter derived from Trichoderma U6 snRNA gene was not known in the art.  The specification describes the structure of the Trichoderma U6 snRNA promoter as SEQ ID NO: 11 and functional variants thereof, e.g., SEQ ID NO: 12 [019, 0116].  The closest art is Frisch (US 20170226533A1, provisionally filed 08/13/2014), Li (Li et al. Microbial Cell Factories 2012, 11:84) and GenBank: CL531790.1 (Accession CL531790. 2010 trib005xe10.g3 T. reesei HindIII BAC library Trichoderma reesei genomic clone trib005xe10 3', genomic survey sequence).  Frisch, whose teachings are discussed above, does not teach genome modification in Trichoderma nor Trichoderma U6 snRNA promoter.  Li teaches experimenting to identify strong promoters in T. reesei [abstract], suggesting that the knowledge of promoter structures that are functional in T. reesei is at least somewhat unpredictable; however Li is silent regarding RNA Pol III promoters.  GenBank: CL531790.1, which is the closest prior art to SEQ ID NO: 11 and 12, teaches a sequence that is 99% identical to 81% of SEQ ID NO: 12 (i.e., 70% identity to SEQ ID NO: 12).  However these sequence are not identified as a promoter of T. reesei and one of ordinary skill would have no reason to select these sequences to use in the current invention as a promoter.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636